     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIMIKO P., a conserved adult; by and             No. 2:19-cv-0068-KJM-CKD
      through her conservators MARIKO
12    PESHON MCGARRY, RANDOLPH
      PESHON, and TERESA PESHON,
13                                                     ORDER
                         Plaintiff,
14
             v.
15
      ALTA CALIFORNIA REGIONAL
16    CENTER, ON MY OWN INDEPENDENT
      LIVING SERVICES, INC. and PLACER
17    ARC,
18                       Defendants.
19

20                  This matter is before the court on two separate motions to dismiss. Plaintiff,

21   Kimiko P., a conserved adult with autism, filed this suit through her conservators Mariko Peshon

22   McGarry, Randolph Peshon and Teresa Peshon against defendants Alta California Regional

23   Center, On My Own Independent Living Services, Inc. and Placer ARC (collectively

24   “defendants”) for lack of supervision leading to plaintiff’s sexual exploitation. Having

25   considered defendant Placer ARC’s and defendant Alta California Regional Center’s motions to

26   dismiss plaintiff’s second amended complaint the court GRANTS both motions to dismiss for the

27   following reasons. Granting the motions moots defendants’ impleader motion.

28   /////
                                                       1
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 2 of 9


 1   I.     BACKGROUND
 2                  In her second amended complaint (“SAC”), plaintiff alleges five causes of action
 3   against defendants: (1) violation of the Rehabilitation Act of 1973, § 504; (2) retaliation under
 4   § 504; (3) negligent supervision; (4) general negligence and (5) violation of the California Unruh
 5   Civil Rights Act, Cal. Civ. Code section 51. See generally SAC, ECF No. 36.
 6          A.      Defendant Placer ARC
 7                  The court set forth the relevant facts in its order on defendant Placer ARC’s first
 8   motion to dismiss and incorporates them by reference here. First Mot. to Dismiss (“MTD”)
 9   Order, ECF No. 35.
10                  In that order, the court dismissed plaintiff’s § 504 claims under the Rehabilitation
11   Act against Placer ARC for failure to allege facts sufficient to suggest Placer ARC received a
12   federal subsidy. MTD Order at 5. In its order, the court explained that the facts alleged in the
13   first amended complaint showed Placer ARC is not the type of entity subject to the Rehabilitation
14   Act. Id. The court recognized that granting leave to amend to supplement these facts “would
15   likely be futile . . . [because] plaintiff has already amended her complaint with the benefit of
16   having seen Placer ARC’s motion to dismiss, suggesting she was not able to add additional facts
17   to remedy this issue raised therein.” See First Am. Compl. (“FAC”), ECF No. 18; First MTD,
18   ECF No. 12.
19                  Defendant Placer ARC moves under Rule 12(b)(6) again to dismiss plaintiff’s first
20   and second causes of action: (1) violation of the Rehabilitation Act of 1973, § 504 and
21   (2) retaliation under § 504. Placer Second Mot. to Dismiss (“SMTD”), ECF No. 40. Plaintiff
22   opposes, Opp’n, ECF No. 49, and defendant has replied. Reply, ECF No. 51.
23          B.      Defendant Alta California Regional Center
24                  In its second amended complaint, plaintiff asserts Alta California Regional Center
25   (ACRC) is a “non-profit entity charged with the responsibility of coordinating and developing the
26   supports and services guaranteed by the Lanterman Act.” SAC ¶ 10. The Lanterman Act “passed
27   in 1977, [to] ensure that individuals with developmental disabilities had the right to supports and
28   services to enable them to live more independent lives.” Id. ¶ 17. Alta California Regional
                                                        2
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 3 of 9


 1   Center is one of “twenty-one regional centers mandated to secur[e] supports and services in
 2   addition to monitoring service providers” Id. ¶ 10. “Regional centers are responsible for using
 3   the federal [Home and Community-Based Services] waiver dollars to coordinate, provide,
 4   arrange, and purchase all HCBS Waiver services for eligible individuals like [plaintiff]” and “for
 5   developing an [Individual Program Plan] that ensure[s] the health and welfare of individuals
 6   receiving HCBS Waiver support services.” Id. ¶ 8.
 7                  Defendant Alta California Regional Center now moves to dismiss plaintiff’s
 8   second amended complaint in its entirety pursuant to Rule 12(b)(1) for lack of subject-matter
 9   jurisdiction based on the doctrine of failure to exhaust administrative remedies. Alta California
10   Regional Center Mot. to Dismiss (“Alta Cal. MTD”), ECF No. 43. In the alternative, plaintiff
11   also argues the first, second, and fifth causes of action should be dismissed under Rule 12(b)(6).
12   They are (1) violation of the Rehabilitation Act of 1973, § 504; (2) retaliation under § 504; and
13   (3) violation of the California Unruh Civil Rights Act, Cal. Civ. Code section 51. Id. Plaintiff
14   opposes, Opp’n, ECF No. 48, and defendant replied, Reply, ECF No. 50.
15   II.     LEGAL STANDARD
16           A.     Rule 12(b)(1)
17                  “Federal courts are courts of limited jurisdiction . . . [and] it is to be presumed that
18   a cause lies outside this limited jurisdiction” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
19   375, 377 (1994). Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a defending party
20   may move to dismiss a complaint for “lack of subject-matter jurisdiction.” A “jurisdictional
21   attack can be either facial or factual.” White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “If the
22   motion to dismiss constitutes a facial attack, the [c]ourt must consider the factual allegations of
23   the complaint to be true.” Allen v. Santa Clara Cty. Corr. Peace Officers Ass’n, 400 F. Supp. 3d
24   998, 1001 (E.D. Cal. 2019). “It then becomes necessary for the party opposing the motion to . . .
25   satisfy its burden of establishing that the court, in fact, possesses subject matter jurisdiction.”
26   St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989).
27   /////
28   /////
                                                         3
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 4 of 9


 1            B.    Rule 12(b)(6)
 2                  Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a party may move to
 3   dismiss a complaint for “failure to state a claim upon which relief can be granted.” A court may
 4   dismiss “based on the lack of cognizable legal theory or the absence of sufficient facts alleged
 5   under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
 6   1990).
 7                  Although a complaint need contain only “a short and plain statement of the claim
 8   showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), in order to survive a motion
 9   to dismiss this short and plain statement “must contain sufficient factual matter . . . to ‘state a
10   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
11   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint must include something
12   more than “an unadorned, the-defendant-unlawfully-harmed-me accusation” or “‘labels and
13   conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’” Id. (quoting
14   Twombly, 550 U.S. at 555). Determining whether a complaint will survive a motion to dismiss
15   for failure to state a claim is a “context-specific task that requires the reviewing court to draw on
16   its judicial experience and common sense.” Id. at 679. Ultimately, the inquiry focuses on the
17   interplay between the factual allegations of the complaint and the dispositive issues of law in the
18   action. See Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).
19                   In making this context-specific evaluation, this court must construe the complaint
20   in the light most favorable to the plaintiff and accept as true the factual allegations of the
21   complaint. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). This rule does not apply to “a legal
22   conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986) quoted
23   in Twombly, 550 U.S. at 555, nor to “allegations that contradict matters properly subject to
24   judicial notice” or to material attached to or incorporated by reference into the complaint.
25   Sprewell v. Golden State Warriors, 266 F.3d 979, 988-89 (9th Cir. 2001). A court’s
26   consideration of documents attached to a complaint or incorporated by reference or matter of
27   judicial notice will not convert a motion to dismiss into a motion for summary judgment. United
28   States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003); Parks Sch. of Bus. v. Symington, 51 F.3d
                                                         4
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 5 of 9


 1   1480, 1484 (9th Cir. 1995); but see Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th
 2   Cir. 2002) (noting that even though court may look beyond pleadings on motion to dismiss,
 3   generally court is limited to face of the complaint on 12(b)(6) motion).
 4   III.   DISCUSSION
 5                  The court does not address each claim separately because doing so is unnecessary
 6   to resolve the instant motions.
 7          A.      Liability of Placer ARC
 8                  Defendant argues plaintiff has failed to cure the defects that plagued the initial
 9   complaint and, as such, both claims under the Rehabilitation Act should be dismissed. Placer
10   SMTD at 1; see generally MTD Order.
11                  In opposition, plaintiff maintains the second amended complaint sufficiently
12   alleges defendant is the recipient of federal funds and “the fact that Placer ARC receives federal
13   funds through an intermediary source, i.e., Alta California Regional Center, is no basis to dismiss
14   the Complaint.” Opp’n at 3. Plaintiff relies on Grove City College v. Bell, 465 U.S. 555, 556
15   (1984), where the Court held “Title IX coverage is not foreclosed merely because federal funds
16   are granted to the students rather than to the College’s educational programs.” In reply, defendant
17   argues “[t]here is an enormous difference between having to use a [Basic Educational
18   Opportunity Grant] subsidy to purchase an education and The Rehabilitation Act funding
19   provided to organizations like [defendant] ALTA CALIFORNIA REGIONAL CENTER to
20   purchase whatever services are needed for a qualifying recipient . . . the later [sic] scenario is a
21   purchase of services and not a subsidy for the program.” Reply at 5. The court addresses these
22   arguments as necessary below.
23                  The Rehabilitation Act covers only the recipients of federal financial assistance
24   and not the recipients of compensatory payments for services. Jacobson v. Delta Airlines, Inc.,
25   742 F. 2d 1202, 1209 (9th Cir. 1984). Section 504 of the Rehabilitation Act prohibits
26   discrimination “under any program or activity receiving federal financial assistance.” 29 U.S.C.
27   § 794 (1982). See MTD Order at 4 (“Federal financial assistance means any grant, loan, contract
28   (other than a procurement contract or a contract of insurance or guaranty), or any other
                                                         5
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 6 of 9


 1   arrangement by which the Department provides or otherwise makes available assistance . . .”
 2   (quoting 45 C.F.R. § 84.3(h)(2005)). “[P]ayments that include a subsidy constitute ‘Federal
 3   financial assistance’ within the meaning of the Rehabilitation Act.” Jacobson, 742 F.2d at 1209.
 4                  Here, plaintiff has still not pled facts indicating Placer ARC receives some form of
 5   federal subsidy. Rather, plaintiff pleads, “Regional centers purchase [Home and Community-
 6   Based Services (HCBS) Waiver] program services through what are called ‘vendors.’” SAC ¶ 9.
 7   HCBS vendors do not receive “financial assistance pursuant to a government procurement
 8   contract.” Id. Vendors such as Placer ARC are “private businesses and private non-profit
 9   entities,” id. ¶ 10, which “have to sign a contract stating they will comply with the federal HCBS
10   program requirements,” id. ¶ 9. Plaintiff relies on Grove City College and the definition of
11   “subsidy” in Black’s Law Dictionary (11th ed. 2019) (“A grant, usually made by the government,
12   to any enterprise whose promotion is considered in the public interest”) for the general
13   proposition that Placer ARC is “an adult community day program subsidized through federal and
14   state funds.” Opp’n at 2–3. The court is not persuaded by this argument or dictionary definition
15   because the complaint does not plead facts demonstrating how the purchase of HCBS Waiver
16   services constitutes a subsidy in the meaning of the provided dictionary definition. Even
17   assuming the truth of plaintiff’s allegations, Placer ARC is not a recipient of federal assistance
18   under the Rehabilitation Act. See Jacobson, 742 F.2d at 1209 (party receives federal financial
19   assistance “only if it is benefiting in its dealings with the government to a greater extent than if it
20   were dealing with another party”). Therefore, plaintiff has not sufficiently pled a violation of
21   section 504 of the Rehabilitation Act against defendant Placer ARC. The court GRANTS
22   defendant’s motion to dismiss plaintiff’s claims for violations of the Rehabilitation Act, including
23   retaliation under the Act.
24                  Whether to grant a plaintiff’s request for leave to amend is a matter of discretion,
25   which discretion is “especially broad” after one or more previous amendments. Ascon Properties,
26   Inc. v. Mobil Oil Co., 866 F.2d 1149, 1161 (9th Cir. 1989). Leave to amend may be denied if, for
27   example, an amendment would be futile. Id. at 1160. Here, to the extent the court grants
28   /////
                                                         6
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 7 of 9


 1   defendant’s motion, it denies leave to amend for the same reasons previously explained in the
 2   court’s first order granting defendant’s motion to dismiss. See ECF No. 35 at 3-5.
 3           B.     Liability of Alta California Regional Center
 4                  Defendant argues plaintiff failed to exhaust her administrative remedies under the
 5   Lanterman Act and, as a result, “the court lacks subject matter jurisdiction over the claims made
 6   by [p]laintiff in her second amended complaint and the case should be dismissed pursuant to
 7   FRCP, rule 12(b)(1).” Mot. to Dismiss (“MTD”), ECF No. 43 at 3, 6. Defendant invokes
 8   Michelle K. v. Superior Court, 221 Cal. App. 4th 409, 442 (2013), where the court observed the
 9   Lanterman Act’s “administrative fair hearing procedures allow a developmentally disabled person
10   to challenge any specific decision a regional center or developmental center makes to reduce,
11   terminate, change, or deny that person services. (§§ 4706, 4710.)” In opposition, plaintiff argues
12   “the administrative hearing provided by the Lanterman Act is not jurisdictional and should not
13   prevent [plaintiff] from asserting discrimination claims arising under other laws with no
14   exhaustion requirements.” Opp’n, ECF No. 48 at 8. In reply, defendant argues “[p]laintiff’s
15   obligation to exhaust administrative remedies before resorting to the courts ‘is not a matter of
16   judicial discretion, it is a matter of jurisdiction.’” Reply, ECF No. 50 at 4.
17                  The court acknowledges defendant is a regional center created pursuant to the
18   California Lanterman Developmental Disabilities Services Act (“Lanterman Act”), which is “a
19   comprehensive statutory scheme that seeks to prevent or minimize the institutionalization of
20   developmentally disabled persons . . . and to enable them to approximate the pattern of everyday
21   living of nondisabled persons of the same age and to lead more independent and productive lives
22   in the community.” Arc of California v. Douglas, 757 F.3d 975, 979 (9th Cir. 2014) (quoting
23   Sanchez v. Johnson, 416 F.3d 1051, 1064 (9th Cir. 2005)). “[T]he Lanterman Act guarantees an
24   applicant for or recipient of services or his or her representative ‘who is dissatisfied with any
25   decision or action of the service agency’ the right to an administrative fair hearing.”
26   Conservatorship of Whitley, 155 Cal. App. 4th 1447, 1459 (2007). Here, plaintiff asserts
27   defendant “failed to provide the service coordination the Lanterman Act required them to.”
28   /////
                                                        7
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 8 of 9


 1   SAC 44. Defendant argues plaintiff’s causes of action “are subject to the requirement of
 2   administrative remedies” because the “issues relat[e] to the provision of services,” Reply at 4.
 3                  Here, it is undisputed that plaintiff did not exhaust the administrative hearings to
 4   redress any of her claims. As justification, plaintiff relies on the statutory language to argue
 5   exhaustion of administrative remedies is only a requirement if the relief sought by a consumer is
 6   available under the Lanterman Act. See Opp’n at 8. The court is not persuaded by this argument.
 7   The exhaustion requirement is supported by the language in the Lanterman Act itself. Section
 8   4706 provides in pertinent part:
 9                  “[A]ll issues concerning the rights of persons with developmental
                    disabilities to receive services under this division shall be decided
10                  under this chapter, including those issues related to fair hearings,
                    provided under the medicaid home and community-services waiver
11                  granted to the State Department of Health Services.”
12   Cal. Welf. & Inst. Code § 4706.
13                  Moreover, “[i]t is well settled that if an administrative remedy is provided by
14   statute, relief must be sought from the administrative body and such remedy must be exhausted
15   before judicial review of the administrative action is available . . . Accordingly, the exhaustion of
16   an administrative remedy has been held jurisdictional in California.” Conservatorship of Whitley,
17   155 Cal. App. 4th at 1463-64 (emphasis in original); Sierra Club v. San Joaquin Local Agency
18   Formation Com., 21 Cal. 4th 489, 510 (1999) (“The general exhaustion rule remains valid:
19   Administrative agencies must be given the opportunity to reach a reasoned and final conclusion
20   on each and every issue upon which they have jurisdiction to act before those issues are raised in
21   a judicial forum”). Finally, the exhaustion requirement “promotes the development of a more
22   complete factual record, allowing the administrative decision maker an opportunity to apply his
23   or her expertise, both of which assist later judicial review if necessary.” Conservatorship of
24   Whitley, 155 Cal. App. 4th at 1463–64.
25                  Accordingly, exhaustion of the administrative remedy is a jurisdictional
26   prerequisite to resort to the courts, and the court GRANTS defendant’s motion to dismiss
27   plaintiff’s second amended complaint. This renders moot defendant’s motion for leave of court to
28   file a third-party complaint. Impleader Mot., ECF No. 41. Impleading a third-party is
                                                        8
     Case 2:19-cv-00068-KJM-CKD Document 62 Filed 10/20/20 Page 9 of 9


 1   appropriate “to promote judicial efficiency by eliminating the necessity for the defendant to bring
 2   a separate action against a third individual who may be secondarily or derivatively liable to the
 3   defendant for all or part of the plaintiff's original claim.” Zero Tolerance Entm’t, Inc. v.
 4   Ferguson, 254 F.R.D. 123, 126 (C.D. Cal. 2008). Therefore, said motion is DENIED.
 5   IV.    CONCLUSION
 6                  This order resolves ECF No. 40, ECF No. 41 and ECF No. 43. The motions are
 7   GRANTED as follows:
 8                  (1) The claim for violation of section 504 of the Rehabilitation Act against Placer
 9   ARC is DISMISSED with prejudice.
10                  (2) All the claims against Alta California Regional Center are DISMISSED with
11   leave to amend.
12                  (3) Motion for leave of court to file a third-party impleader complaint is DENIED
13   as MOOT.
14                  (4) Plaintiffs shall file an amended complaint within fourteen days.
15                  IT IS SO ORDERED.
16   DATED: October 19, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         9
